Citation Nr: 0608951	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent, to 
include entitlement to benefits pursuant to 38 C.F.R. 
§ 3.321(b)(1), for the residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1999 from the St. 
Louis, Missouri, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied a claim for an increased 
rating for the residuals of a right ankle fracture of the 
medial malleolus and distal fibula.  The rating action also 
denied claims for service connection for a right knee 
disorder, a bilateral hip disorder, a callus disorder of the 
feet, and a neck disorder.

This case was remanded by the Board in August 2003 for 
further development.  Thereafter, service connection was 
granted for right knee arthritis and for right foot callus in 
a December 2004 rating decision.  As the appellant received a 
full grant of the benefits sought as to those issues, those 
issues were (and are) no longer before the Board on appeal.  
The reaming four issues were returned to the Board.

The Board then issued a Decision/Remand in May 2005.  The 
Board denied the veteran's request for entitlement to service 
connection for a bilateral hip disorder, a neck disorder, and 
calluses of the left foot.  It remanded the fourth issue, 
that involving entitlement to an increased evaluation.  

The claim was again returned to the Board, and once again, 
the Board remanded the remaining issue.  The reason for the 
remand was that the Appeals Management Center (AMC) had not 
abided by the previous remand and hence, under Stegall v. 
West, 11 Vet. App. 268 (1998), a remand was necessary.  Thus, 
the claim was remanded in October 2005.  It has since been 
returned to review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The medical evidence indicates that the veteran was 
suffering from a severe injury of the right ankle, which 
produces pain, limitation of motion, and some instability.

3.  The medical evidence does not show or suggest that the 
veteran's right ankle is ankylosed or deformed for the 
purposes of eversion, inversion, abduction, or adduction.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent, but 
no greater, for a right ankle disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a. Diagnostic Codes 
5270, 5271, and 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in letters sent either from the RO or the AMC.  The dates of 
those letters are August 2001, July 2004, September 2004, 
June 2005, and November 2005.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the appellant being informed of the 
VCAA and its requirements.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the various notices were provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b) (2005) regarding VA's duty to notify.  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA (the Board, the 
RO, and the AMC) have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's previous remands.  In each 
instance, the VA has discussed what the appellant needed to 
present in the form of evidence that would allow for him to 
succeed with his appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of this appeal the veteran has undergone numerous 
examinations of the right ankle so that the VA would have a 
complete and accurate assessment of the veteran's disability.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the veteran's available medical treatment records 
and those other records that the VA was made aware thereof.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records and the Board's development instructions in 
the Board's previous remands.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is granting the veteran's request for an 
increased evaluation and it is sending the claim back to the 
RO to assign an effective date, any question as to the 
appropriate effective date to be assigned will be addressed 
in a separate action by the RO and for the Board's purposes 
it is rendered moot.  Hence, the veteran is not prejudiced by 
the lack of this element of notice.  Mayfield.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing service connection claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue. before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2005).

The veteran's disability rating has been accomplished 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5270 et. seq. (2005).   The diagnostic 
criteria that is used to award ratings for an ankle 
disability where there is limitation of motion can be found 
at 38 C.F.R. Part 4, Diagnostic Code 5271 (2005).  Under this 
code, a 10 percent evaluation requires moderate limited 
motion of the ankle.  A 20 percent disability will be 
assigned where there is marked limitation of motion of the 
ankle.  The Board observes that 20 percent is the highest 
rating available under Diagnostic Code 5271.  38 C.F.R. Part 
4 (2005).  The veteran has been assigned a 20 percent rating 
under this code.  

A 30 percent evaluation is potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, with plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
evaluation is potentially available with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2005).  
If there is plantar flexion less than 30 degrees, a 20 
percent disability rating is assigned.  Id.  The regulations 
define normal range of motion for the ankle as dorsiflexion 
from zero to 20 degrees and plantar flexion from zero to 45 
degrees.  38 C.F.R. § 4.71 (2005).  

By analogy, another code that can be used is Diagnostic Code 
5284, foot injury.  38 C.F.R. Part 4 (2005).  Diagnostic Code 
5299 is used to identify musculoskeletal system disabilities 
that are not specifically listed in the VA Schedule for 
Rating Disabilities (Rating Schedule), but are rated by 
analogy to similar disabilities under the Rating Schedule.  
See 38 C.F.R. §§ 4.20, 4.27 (2005).  More importantly, since 
the talus bone is anatomically considered a bone of the foot, 
Diagnostic Code 5284, pertaining to foot injuries also 
applies.  Moderate foot injury is to be evaluated as 10 
percent disabling.  If the injury is moderately severe, a 20 
percent evaluation is warranted.  A severe injury warrants 
assignment of a 30 percent rating.  When there is an actual 
loss of the use of the foot, a 40 percent evaluation will be 
assigned.

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

In this case, the RO has granted the veteran a 20 percent 
evaluation for residuals of fracture of the right ankle.  As 
noted above, under 38 C.F.R. Part 4, Diagnostic Code 5271 
(2005), a 20 percent disability rating is the highest rating 
that can be assigned under this code.  As such, if the 
veteran is to be awarded a higher rating, different rating 
criteria must be used in order for the veteran to prevail on 
his claim.  Either that, or he must be assigned an 
extraschedular evaluation in accordance with 38 C.F.R. 
§ 3.321(b) (2005).  

With respect to Diagnostic Code 5270, of 38 C.F.R. Part 4 
(2005), the Court has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Because 
the veteran's right ankle has not been classified as 
ankylosed, this diagnostic code is not for application.  

The remaining rating criteria that can be used to assign a 
higher schedular rating for a right ankle disability is found 
at 38 C.F.R. Part 4, Diagnostic Code 5284 (2005).  

The physician's assistant (PA) who performed the examination 
that was accomplished in June 2000, without the benefit of 
the veteran's claims folder, reported that the veteran 
complained of pain, weakness, stiffness, and swelling.  The 
PA also noted that the veteran ingested pain medication 
which, per the veteran, did not provide full pain relief to 
the veteran.  The examination report stated that while the 
veteran did not normally use prosthetic devices to support 
the ankle, during flare-ups, an air cast was used.  The 
examiner reported that the veteran's gait was 1+ antalgic on 
the right.  Plantar flexion was 20 degrees and dorsiflexion 
was to 10 degrees.  Pain was shown on further movement of the 
ankle.  Laxity and edema were not found; however, there was 
some reduced sensation to the ankle.  The scar on the ankle, 
where surgery had been previously performed, was documented 
as well-healed without tenderness.

Another examination was accomplished in April 2003.  This 
examination mirrored the previous exam except that the 
veteran's range of motion was reduced and with pain.  

A third examination was executed in December 2005.  Swelling 
was not found.  However, when the veteran's range of motion 
of the ankle was measured, dorsiflexion was zero degrees and 
plantar flexion was 30 degrees.  Ankylosis was not 
demonstrated.  Pain was reported along with weakness after 
use.  The veteran walked with a limp and some incoordination.  
The veteran has complained of constant pain and discomfort 
caused by the injury residuals.  

After reviewing the medical documents, along with the 
statements provided by the veteran, it is the conclusion of 
the Board that the evidence does support the veteran's 
contentions that his right ankle should be rated higher than 
20 percent.  As discussed, there is severe limitation of 
motion of the ankle and arthritis has been diagnosed, which 
more nearly approximates the criteria of a 30 percent 
disability rating pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2005).  

Nevertheless, it is also the conclusion of the Board that an 
evaluation in excess of 30 percent is not warranted.  The 
medical evidence from the time the veteran submitted his 
claim to the present does not support an evaluation in excess 
of 30 percent.  Ankylosis of the ankle has not been 
diagnosed.  Moreover, the type of instability or weakness or 
limitation of range of motion needed for a 40 percent 
disability rating has not been shown or chronicled.  The 
record does not show abduction, adduction, inversion, or 
eversion deformity.  Those same records do not indicate that 
the veteran's ankle is limited in plantar flexion at more 
than 40 degrees or in dorsiflexion at more than 10 degrees.  

Hence, it is the conclusion of the Board that the symptoms 
and manifestations presented by the veteran do support a 30 
percent disability.  However, those same records do not 
support an evaluation in excess of 30 percent.  

In applying the above diagnostic criteria for the right ankle 
to the findings, the Board finds that the 30 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the right ankle results in a certain level of 
functional loss.  There is a lack of objective medical 
evidence showing that the veteran suffers any additional 
functional loss and/or limitation of motion during flare-ups 
or with use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the VA Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that a 30 percent disability rating 
contemplates the painful motion characteristic of the right 
ankle, and the rating reflects severe limitation of motion 
and injury of the ankle.  The evidence is not so balanced 
that there is any doubt on this point that could be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005).  

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 30 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, while the 
evidence does show that there is some impact on the veteran's 
ability to perform nonsedentary work, no evidence has been 
presented showing factors such as a marked interference with 
sedentary employment beyond that interference contemplated in 
the assigned ratings or frequent periods of hospitalization, 
due solely to the veteran's service-connected right ankle 
disability, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005) are not met.


ORDER

A 30 percent disability evaluation for the residuals of a 
fracture of the right ankle is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


